Citation Nr: 0708789	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  04-26 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1993 to July 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that while the RO adjudicated the veteran's 
claim as a bilateral knee disability, the evidence 
demonstrates differing conditions for each knee, thus the 
issues have been recharacterized above.


FINDINGS OF FACT

1.  There were no complaints or treatment concerning the 
right knee during service, and the preponderance of the 
evidence is against a causal link between the veteran's 
current right knee condition and service.

2.  The veteran has no diagnosed left knee disability.


CONCLUSIONS OF LAW

1.  The veteran does not have a right knee disability 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1154(b), 5107 (West 2002 & West Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  The veteran does not have a left knee disability incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154(b), 5107 (West 2002 & West Supp.2006); 
38 C.F.R. §§ 3.303, 3.304 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 ((West 2002 & West 
Supp. 2006).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R.              
§ 3.303(b) (2006).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R.       § 
3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss in-service injury.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence). 

The veteran alleges that he suffers from a current bilateral 
knee disability as a result of running while carrying combat 
gear during training in service.

The veteran's service medical records are negative for any 
complaints or treatment of knee disabilities.  The veteran's 
service entrance examination, conducted in May 1993 did not 
indicate he suffered from any lower extremity disability, nor 
did the March 1998 separation examination.  On the separation 
Standard Form 93, the veteran himself noted that he did not 
have any trouble with his knees.  

The veteran alleges that he reported this problem to his 
unit's medical personnel who treated him conservatively and 
advised against going to sick call.  He also alleges that his 
complaints were not reported in his service medical records.  
The law presumes the regularity of the administrative process 
"in the absence of clear evidence to the contrary."  See 
Crain v. Principi, 17 Vet. App. 182, 190 (2003); Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994) (quoting Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) [hereinafter Ashley 
I]).  The presumption of regularity of the administrative 
process "in the absence of clear evidence to the contrary" 
applies to the regular recordation of medical complaints 
during the course of the veteran's service.  Thus, the Board 
does not find this allegation credible.

With regard to the veteran's claim of entitlement to service 
connection for a left knee disability, the evidence of record 
is negative for a diagnosis of any disability.  In fact, 
medical evidence provided by the veteran from Louis A. 
Kastan, M.D. in May 2003 noted that magnetic resonance 
imaging (MRI) studies found the left knee to be normal.  None 
of the other medical records in the veteran's claims folder 
have diagnosed him with a left knee disability.  In order to 
be considered for service connection, a claimant must first 
have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection may not be granted unless a current 
disability exists).  In the absence of a diagnosed left knee 
disability, service connection may not be granted.  See also 
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  There 
is no evidence of record beyond the veteran's report of pain 
to support this claim.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez- Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).

The Board finds that the veteran has no diagnosed disorder of 
the left knee; therefore, the claim is denied.  See Hickson, 
supra.

With regard to the right knee, the veteran has submitted a 
significant amount of evidence to establish that he has a 
current right knee disability.  The Board notes that the 
veteran was in a motor vehicle accident in early May 2003, 
where after he complained of significant knee pain.  The May 
2003 MRI study noted above revealed that the veteran's right 
knee had Grade II degeneration of the posterior horn of the 
medial meniscus.  See treatment records, Louis A. Kastan, 
M.D., May 23, 2003.  In June 2003, the veteran complained of 
right knee pain, but could not remember a specific injury.  
He noted that he experienced pain when he was at work at the 
foundry.  The physical examination revealed full extension, 
no effusion and no instability.  There was no warmth or 
erythema, full flexion and slight tenderness along both joint 
lines.  The impression was right knee pain with nonspecific 
etiology.  See treatment record, James E. Carothers, M.D., 
June 30, 2003.

In August 2003, James E. Carothers, M.D. performed an 
arthroscopy on the veteran's right knee and diagnosed 
chondromalacia of the patellofemoral joint.  Following his 
surgery, follow-up treatment notes dated in September and 
October 2003 indicated that the veteran's right knee was 
well-healed and "doing great."  See treatment notes, James 
E. Carothers, M.D., August - October 2003.

While the Board concedes that the veteran suffered from a 
right knee disability, it appears that this disability has 
been resolved by way of his 2003 arthroscopy.  Regardless 
however, the evidence of record does not support a finding 
that any right knee disability is related to service.  There 
is no evidence of an injury or disease in service, and no 
medical nexus connecting the current disability to such.  
Therefore, the veteran's claim fails.  See 38 C.F.R. § 
3.303(d) (2006); see also Hickson, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that a right knee 
disability is related to service.  There is not an 
approximate balance of evidence.

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).


Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.   

Prior to the adjudication of the veteran's claim, a letter 
dated in August 2002 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & West 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA evidence pertaining to the claim.  
See Pelegrini II, at 120-121.  Though the veteran was not 
specifically informed to submit all evidence in his 
possession with regard to his claim, he has not been 
prejudiced.  He has had a meaningful opportunity to 
participate in the adjudication of his claim and has done so 
throughout.  Since the Board has concluded that the 
preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA medical 
records and private medical records are in the file.  Private 
medical records identified by the veteran have been obtained, 
to the extent possible.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case. 

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.



As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006). 


ORDER


Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


